Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of species (same (claims 1, 2); first capsid (claim 7); second AAV vector (claim 9); second capsid (claim 12); AAV-5 (claim 12); Bba.49 (claims 25-29); second capsid is chimeric; backbone is AAVanc110 (SEQ ID NO: 14); variable is AAV-9 (SEQ ID NO: 10); SEQ ID NO: 124 (claim 19); first capsid is AAV-5 (SEQ ID NO: 5); second capsid is Bba.49 (SEQ ID NO: 162); second rAAV vector is Bba.49 (SEQ ID NO: 162); liver host cell; Factor VIII; hemophilia A) in the reply filed on 9/9/2022 is acknowledged.
Claim 29 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/9/2022.
Claims 1-12, 15, 16, 18-28, 30-35 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) was submitted on 9/9/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities:  
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on p. 31. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4. Claims 1, 2, 5-12, 15, 16, 18-24, 30-32, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1, 2, 5-12, 15, 16, 18-24, 30-32, 35 as submitted 9/9/2022.
As to claims 1, 2, 7-12, 15, 16, 18-24, 30-32, it is not clear if the first and second capsid are different or not, or if they are the same serotype or not.
As to claim 5, it is not clear what the 90% homology is based on, and what position constitutes number 1 for which to base homology on.
As to claim 6, it is not clear what the 85% homology is based on, and what position constitutes number 1 for which to base homology on.
As to claim 7, the claim recites “low”. The term “low” in claim 7 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As to claims 10, 11, it is not clear what is being compared in the recited ratios, or what the numbers refer to.
As to claim 35, it is not clear what the percentage numbers refer to.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 1, 2, 7, 8, 9, 10, 11, 12, 30 are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lacroix-Desmazes et al. (US20210228738)(See PTO-892: Notice of References Cited).
See claims 1, 2, 7, 8, 9, 10, 11, 12, 30 as submitted 9/9/2022.
See also the 35 U.S.C. 112(b) rejection above. In view of the indefiniteness as to claims 1, 2, the first and second capsids are considered to be the same or of the same vector or serotype.
Lacroix-Desmazes et al. teaches: methods for treating patients (abstract)(as recited in claims 1, 2, 8, 9); use of AAV vectors for gene therapy [0002](as recited in claims 1, 2); heterologous polynucleotide [0227](as recited in claim 30); methods for subjects with pre-existing antibodies and subjects without pre-existing antibodies (as recited in claims 7, 9, 10); screenings for antibodies [0230](as recited in claim 11); wherein subjects that have received a viral vector gene therapy treatment and have developed antibodies and may be subsequently treated with one or more additional doses of the same viral vector gene therapy (referred to as redosing) [0229](as recited in claims 1, 2); use of AAV5 [0021](as recited in claim 12).
Thus, Lacroix-Desmazes et al. anticipates or renders obvious the instant claims.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lacroix-Desmazes et al. as applied to claims 1, 2, 7, 8, 9, 10, 11, 12, 30 above, and further in view of Bowles et al. (US20080269149)(See PTO-892: Notice of References Cited).
See claim 15 as submitted 9/9/2022.
See the teachings of Lacroix-Desmazes et al. above.
Lacroix-Desmazes et al. does not teach wherein the second capsid is chimeric capsid.
Bowles et al. teaches: AAV vectors (abstract); chimeric vectors [0002]; capsid engineered to incorporate selective regions from other parvoviruses (abstract); for use in gene therapy applications [0003]; including embodiments where subunits of the virus capsid are derived from the same AAV capsid protein backbone as well as capsid comprising capsid proteins that are derived from different AAV backbones [0085].
One of ordinary skill in the art would have been motivated to use chimeric vector as taught by Bowles et al. as vector as taught by Lacroix-Desmazes et al. Lacroix-Desmazes et al. teaches use of AAV vectors in methods for gene therapy, and Bowles et al., which also teaches use of AAV vectors in methods for gene therapy, teaches such a vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using vector as taught by Bowles et al. as vector as taught by Lacroix-Desmazes et al. There would have been a reasonable expectation of success given the underlying materials (AAV vectors as taught by Bowles et al. and Lacroix-Desmazes et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lacroix-Desmazes et al. in view of Bowles et al. as applied to claim 15 above, and further in view of Wilson et al. (US20190078119)(See PTO-892: Notice of References Cited).
See claim 19 as submitted 9/9/2022.
See the teachings of Lacroix-Desmazes et al. in view of Bowles et al. above.
Lacroix-Desmazes et al. in view of Bowles et al. does not teach wherein the first or second capsid comprises a chimeric capsid protein having a VP1 amino acid sequence of a recipient backbone AAV capsid comprising variable regions I, II, III, IV, V, VI, VII, VIII and IX, except wherein one or more of variable regions I, I, III, IV, V, VI, VI, VIII, or IX is replaced by the corresponding variable region from one or more donor AAV capsids.
Wilson et al. teaches:  AAV vectors (abstract); including generating mutant capsid having increased transduction for target tissue, including substituting VP1 sequences with the VP1 sequences from a different AAV capsid [0011](as recited in claim 16); including mutant AAV3G1 [0183]; wherein HVRI, HVRIV and HVRIII mutations were introduced into AAV8 backbone, generating AAV3G1 [0185].
One of ordinary skill in the art would have been motivated to use capsid as taught by Wilson et al. as vector as taught by Lacroix-Desmazes et al. in view of Bowles et al. Lacroix-Desmazes et al. in view of Bowles et al. teaches use of chimeric AAV vectors, and Bowles et al. teaches such a vector, as well as the advantage of using mutants or increased transduction (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using capsid as taught by Wilson et al. as vector as taught by Lacroix-Desmazes et al. in view of Bowles et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Wilson et al. and Lacroix-Desmazes et al. in view of Bowles et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lacroix-Desmazes et al. in view of Bowles et al. and further in view of Wilson et al. as applied to claim 16 above, and further in view of Colosi et al. (WO2018022608A2)(cited in applicant’s IDS submitted 9/9/2022) and Kay et al. (US20070243526)(See PTO-892: Notice of References Cited).
See claim 18 as submitted 9/9/2022.
See the teachings of Lacroix-Desmazes et al. in view of Bowles et al. and further in view of Wilson et al. above.
Lacroix-Desmazes et al. in view of Bowles et al. and further in view of Wilson et al. does not teach SEQ ID NOs 14, 10.
Colosi et al. teaches:  AAV vectors expressing capsid proteins [0002]; including SEQ ID NO: 14, which has 100% identity to instant SEQ ID NO: 14 (See Result 1 of STIC Sequence Search Result 20221212_004508_us-15-931-180-14.rag in SCORE). Kay et al. teaches: AAV capsid protein SEQ ID NO: 5, which has 100% identity with instant SEQ ID NO: 10 (See Result 2 of STIC Sequence Search Result 20221212_004508_us-15-931-180-10.rag in SCORE).
One of ordinary skill in the art would have been motivated to use capsid proteins as taught by Colosi et al. and Kay et al. in vector as taught by Lacroix-Desmazes et al. in view of Bowles et al. and further in view of Wilson et al. Lacroix-Desmazes et al. in view of Bowles et al. and further in view of Wilson et al. teaches use of chimeric AAV vectors and use of backbone with sequences from other capsids, and Colosi et al. and Kay et al. teach such a backbone and other capsids (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using capsid proteins as taught by Colosi et al. and Kay et al. in vector as taught by Lacroix-Desmazes et al. in view of Bowles et al. and further in view of Wilson et al. There would have been a reasonable expectation of success given the underlying materials (AAV as taught by Colosi et al. and Kay et al. and Lacroix-Desmazes et al. in view of Bowles et al. and further in view of Wilson et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

9. Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Lacroix-Desmazes et al. in view of Bowles et al. as applied to claim 15 above, and further in view of Colosi et al. (WO2018022608A2)(cited in applicant’s IDS submitted 9/9/2022).
See claim 19 as submitted 9/9/2022.
See the teachings of Lacroix-Desmazes et al. in view of Bowles et al. above.
Lacroix-Desmazes et al. in view of Bowles et al. does not teach SEQ ID NO: 124.
Colosi et al. teaches:  AAV vectors expressing capsid proteins [0002]; including SEQ ID NO 124, which has 100% identity to instant SEQ ID NO: 124 (See Result 1 of STIC Sequence Search Result 20221212_004508_us-15-931-180-124.rag in SCORE).
One of ordinary skill in the art would have been motivated to use vector as taught by Colosi et al. as vector as taught by Lacroix-Desmazes et al. in view of Bowles et al. Lacroix-Desmazes et al. in view of Bowles et al. teaches use of chimeric AAV vectors, and Bowles et al. teaches such a vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using vector as taught by Bowles et al. as vector as taught by Lacroix-Desmazes et al. in view of Bowles et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Colosi et al. and Lacroix-Desmazes et al. in view of Bowles et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lacroix-Desmazes et al. as applied to claims 1, 2, 7, 8, 9, 10, 11, 12, 30 above, and further in view of Chiorini et al. (WO9961601)(See PTO-892: Notice of References Cited).
See claim 20 as submitted 9/9/2022.
See the teachings of Lacroix-Desmazes et al. above.
Lacroix-Desmazes et al. does not teach SEQ ID NO: 5
Chiorini et al. teaches: AAV vector (title); including AAY58160, AAV5 capsid protein VP1 sequence with 100% identity with instant SEQ ID NO: 5 (See Result 1 of STIC Sequence Search Result 20221212_004508_us-15-931-180-5.rag in SCORE).
One of ordinary skill in the art would have been motivated to use vector and protein as taught by Chiorini et al. as vector as taught by Lacroix-Desmazes et al. Lacroix-Desmazes et al. teaches use of AAV vectors, and Chiorini et al. teaches such a vector (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using vector as taught by Chiorini et al. as vector as taught by Lacroix-Desmazes et al. There would have been a reasonable expectation of success given the underlying materials (AAV vectors as taught by Chiorini et al. and Lacroix-Desmazes et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. Claims 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix-Desmazes et al. as applied to claims 1, 2, 7, 8, 9, 10, 11, 12, 30 above, and further in view of Couto et al. (U.S. Patent No. 6221349)(See PTO-892: Notice of References Cited).
See claims 31, 32 as submitted 9/9/2022.
See the teachings of Lacroix-Desmazes et al. above.
Lacroix-Desmazes et al. does not teach Factor VIII; treating Hemophilia A.
Couto et al. teaches: AAV vectors for gene therapy (abstract); nucleic acids encoding Factor VIII (column 1, line 14); for treating subjects suffering from Hemophilia A (column 1, line 15).
One of ordinary skill in the art would have been motivated to use gene as taught by Couto et al. in vector as taught by Lacroix-Desmazes et al. Lacroix-Desmazes et al. teaches use of AAV vectors, gene therapy, and use of heterologous gene, and Couto et al., which also teaches use of AAV vectors and gene therapy, teaches such a gene (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using gene as taught by Couto et al. as vector as taught by Lacroix-Desmazes et al. There would have been a reasonable expectation of success given the underlying materials (genes for gene therapy as taught by Couto et al. and Lacroix-Desmazes et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
12. SEQ ID NO: 162, Bba.49 are free of the prior art of record. Claims 3, 4, 25-28, 33, 34 are objected to as to the elected species for depending on rejected claims.
13. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648